Opinion by
Oliver, P. J.
The secretary of the petitioner corporation testified that his concern had been importing these velveteens for 50 years and that during the past 10 years entry was made at the invoice values, which were always accepted as the proper dutiable value. He further testified that his concern did not receive notice of the higher price for this merchandise until a time subsequent to the date of the entry in question. The customs examiner also testified that at the time the entry in question was made no information was before him showing a value different from the entered value, and that it was not until after ap-praisement that he was supplied with a price list setting forth the value which the court found to be the proper dutiable yalue. In accordance therewith the court was satisfied that the entry was made without any intention to defraud the revenue or deceive the appraiser as to the value of the merchandise. The petition was therefore granted.